UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6826



ALEXANDER MICHAEL CARLTON,

                                             Petitioner - Appellant,

          versus


LISA HOLLINGSWORTH, Warden; DEPARTMENT        OF
JUSTICE, and its employees/officers,

                                             Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:07-cv-01301-RDB)


Submitted:   August 29, 2007            Decided:   September 13, 2007


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Alexander Michael Carlton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Alexander Michael Carlton appeals a district court order

denying   his   motion     for   injunctive   relief,   staying   a   final

determination   of   the    case   pending    this   court’s   decision   in

Trolinger v. Henry, No. 07-6269, and administratively closing the

case.   We dismiss in part and affirm in part.

           In a habeas corpus petition, Carlton challenged the

application of the DNA Analysis Backlog Elimination Act of 2000, 42

U.S.C. § 14135a (2000) and the subsequent amendment by The Justice

For All Act, which extended the reach of the Act to any person

convicted of a felony.

           The district court denied Carlton’s motion for injuntive

relief in which he sought an order prohibiting the Bureau of

Prisons from taking a blood sample in order to have his DNA.              We

find the court did not abuse its discretion and affirm.

           Insofar as Carlton appeals that part of the district

court order staying a final determination until this court issues

an opinion in Trolinger v. Henry, No. 07-6269, 2007 WL 2122069 (4th

Cir. July 25, 2007) (unpublished), we are without jurisdiction.

The federal courts of appeals are courts of limited jurisdiction,

Baird v. Palmer, 114 F.3d 39, 42 (4th Cir. 1997), and may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000).   Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan


                                    - 2 -
Corp., 337 U.S. 541, 545 (1949).        A final decision is one that

“ends the litigation on the merits and leaves nothing for the court

to do but execute the judgment.”   Catlin v. United States, 324 U.S.

229, 233 (1945).   We are obligated to review our jurisdiction sua

sponte in all cases.   Maksymchuk v. Frank, 987 F.2d 1072, 1075 (4th

Cir. 1993).   Because the district court order contemplated further

action after this court acted in another appeal, the order was not

a final order, nor was the decision to stay a final determination

an appealable interlocutory or collateral order.     Accordingly, we

dismiss the appeal from that part of the order.

          We affirm the denial of injunctive relief and dismiss

that part of the appeal from the district court order staying a

final determination and administratively closing the case. We also

deny Carlton’s motion for a reconsideration of the court’s order

denying his motion for a stay.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                AFFIRMED IN PART; DISMISSED IN PART




                                - 3 -